NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

REGINALD HILL,
Pet.itioner,

V.

MERIT SYSTEMS PROTECTION BOARD
Respondent.

2012~3093

Petition for Review of the Merit Systems Protection
Board in case n0. AT1221110409-W-1.

ON MOTION

ORDER

The Merit Systems Protection Board moves for a 14-
day extension of time, until June 26, 2012, to file its
response brief. Reginald Hi11 opposes

Upon consideration thereof,
I'r Is ORDERED THAT:
The motion is granted.

HILL V. MSPB 2

FoR THE COURT

J“N 0 8  /s/ Jan Horbaly
Date J an Horbaly
Clerk

cc: Reginald Hill
Ca1vin Morrow, Esq.
321

ILED
cuu us APPEALS ron
u'S`THE Fsnenm. cmcurr

JUN U 8 ZUiZ
JAN HORBALY
CLER|(